El Juez Asociado Seño®, Audrey,
emitió la opinión del tribunal.
Don Manuel Calderón presentó demanda en la Corte de Distrito de San Juan contra los herederos desconocidos de don Carlos M. Boerman solicitando la división material de una finca rústica alegando con tal fin que el demandante es dueño de un condominio de siete octavas partes en ella siendo el otro condominio de una octava parte de don Carlos M. Boerman, que por haber fallecido corresponde a sus herederos, desconocidos para el demandante; que no ha exis-tido ni existe pacto entre los condueños para conservarla in-divisa y que no ha podido requerir para la división a los dichos herederos por desconocer quiénes sean. Anotada la rebeldía de los herederos demandados compareció en el pleito doña María L. Fordham, conocida por Mrs. Charles M. Boerman, formulando excepción previa contra la demanda por falta de hechos constitutivos de causa de acción, y como albac'ea testamentaria, heredera y administradora judicial del Sr. Boerman contestó la demanda negando sus hechos. Celebrado juicio recayó sentencia declarando con lugar la demanda y decretando la división material entre las partes de la finca objeto de la demanda, disponiendo, además, que los demandados, representados por la administradora judicial, Mrs. María L. Fordham, otorguen con el demandante escritura de división de comunidad de la referida finca, apercibidos de que si no lo hicieren así dentro del término de diez días de ser firme la sentencia se procederá, a peti-ción de cualquiera de las partes, al nombramiento de un *802contador-partidor que haga dicha división y entregue a cada parte lo que le corresponda.
Contra .esa sentencia ha interpuesto la Sra. Fordham el presente recurso de apelación en el que alega como primer motivo para sostenerlo su excepción previa general de falta de hechos determinantes de causa de ac-ción en la demanda, porque no alega que la finca está poseída por los dueños en común y pro indiviso: que la división material de ella pueda verificarse sin lesionar el valor del inmueble: y que de hacerse la división no ha de resultar inservible para el uso a que se destina. Esas alegaciones no son necesarias en este caso porque de lo expuesto en la demanda resulta que las partes tienen condominios en la finca, y por tanto la poseen en común y proindiviso: por-que no es requisito exigido por el Código Civil en sus ar-tículos 407 al 413, que tratan de la división de la comuni-dad de bienes, que la división no haya de lesionar el valor del inmueble: y porque no tiene que alegar que de hacerse la división ha de resultar inservible para el uso a que se la destina, ya que siendo las fincas rústicas por lo general divisibles materialmente por su naturaleza, si su división ha de hacerla impropia para el uso a que se la destina es cuestión para ser alegada como defensa contra la división material. Por consiguiente, no es sostenible el primer mo-tivo de error alegado por la apelante.
Pasemos al segundo motivo del recurso en el que se alega que la sentencia recaída en el pleito es errónea porque no determina cuál parte demandada debe actuar en la división, ya que la parte que aparece realmente interesada en la finca nunca estuvo en la corte, ni compareció ni ha sido citada.
Como hemos dicho, los herederos desconocidos de Carlos M. Boerman fueron citados por edictos y compareció en el pleito la administradora judicial de ellos, pero dice la ape-lante que habiendo acreditado ella en estos autos que esos *803bienes ban sido divididos por nn contador-partidor, que el condominio qne tenía el Sr. Boerman en la finca expresada fné adjudicado a Esther Bassie Boerman, residente en Ru-sia, con aprobación de la corte de distrito, y que tal reso-lución es firme, la corte inferior debió suspender todo pro-cedimiento en este pleito y ordenar que fuera citada direc-tamente la interesada en el inmueble.
Según el artículo 51 de la Ley de Procedimientos Lega-les Especiales los administradores judiciales del caudal de un finado representan al mismo en todos los procedimientos comenzados contra él antes de su muerte y en los que se promovieron después por o contra el caudal de la herencia, por lo que de acuerdo con ese precepto la administradora judicial apelante tiene la representación de los bienes del Sr. Boerman, y ha de estimarse que continúa en ellos no sólo porque así ella lo manifestó sino porque no se ha jus-tificado en estos autos que la persona a quien ha sido adju-dicado el condominio en ese inmueble, y que reside en Ru-sia, haya tomado posesión del mismo. Además, la apelante declaró en este pleito que la división hecha de los bienes del Sr. Boerman está pendiente de apelación en Boston y sus efectos suspendidos y que existe un pleito que puede anular cualquier división hecha por el contador-partidor, por lo que hasta que la adjudicataria tome posesión de ese con-dominio la representación del mismo como parte del caudal del finado se halla en la Sra. Boerman, que es la que tiene que intervenir en la división de la finca. El caso de Rivera v. Fernández, 33 D.P.R. 597, citado por la apelante, no tiene relación alguna con el presente caso.
En el tercer señalamiento de error se alega sin argu-mentación que la sentencia es contraria a la prueba por de-cirse que es de acuerdo con el segundo motivo que ya he-mos considerado.

Por lo expuesto la sentencia apelada debe ser confirmada.

El Juez Asociado Señor Texidor no intervino.